DETAILED ACTION
                                                   Election/Restriction
1.   This application contains claims directed to the following patentably distinct 
species:
I.   Species I, Claims 1-14 and 21-23 (e.g. Figs. 1-5).
II.  Species II, Claims 15-20 (e.g. Fig. 7).
      The species are independent or distinct because Species I, and Species II differ from each other by the variations in the structures such as a substrate; a first conductive layer including a lower pattern disposed on the substrate; a first insulating layer disposed on the first conductive layer; an active pattern disposed on the first insulating layer and including a source region, a channel region, and a drain region; a second conductive layer disposed on the active pattern and including a gate electrode overlapping the channel region and a driving gate electrode connected to the gate electrode; a second insulating layer disposed on the second conductive layer; a third conductive layer disposed on the second insulating layer and including a capacitor electrode overlapping the driving gate electrode; a third insulating layer disposed on the third conductive layer; a fourth conductive layer disposed on the third insulating layer and including an additional capacitor electrode overlapping the capacitor electrode; a fourth insulating layer disposed on the fourth conductive layer; and a pixel electrode layer including a pixel electrode disposed on the fourth insulating layer, wherein the driving gate electrode and the capacitor electrode form a storage capacitor, the pixel electrode and the additional capacitor electrode form a first additional capacitor, and the capacitor electrode and the additional capacitor electrode form a second additional capacitor, as cited in Species I does not require in Species II and a light emitting diode; a first transistor including a source electrode connected to a driving voltage line that transmits a driving voltage, and a drain electrode connected to an anode of the light emitting diode; a storage capacitor provided with one end connected to a first gate electrode of the first transistor and an other end connected to the drain electrode of the first transistor; and first and second additional capacitors each provided with one end connected to the first gate electrode of the first transistor and an other end connected to the drain electrode of the first transistor, wherein the one end of the storage capacitor corresponds to a driving gate electrode connected to the first gate electrode, and the other end of the storage capacitor corresponds to a capacitor electrode overlapping the driving gate electrode, the one end of the first additional capacitor corresponds to the additional capacitor electrode overlapping the capacitor electrode, and the other end of the first additional capacitor corresponds to an anode of the light emitting diode, and the one end of the second additional capacitor corresponds to the additional capacitor electrode, and the other end of the second additional capacitor corresponds to the capacitor electrode as cited in Species II does not require in Species I. In addition, these species are not obvious variants of each other based on the current record.
       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none claim is generic.
     There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]The species or grouping of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]The species or grouping of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
      Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is 
     The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
      Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
       Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
       However, the issues of Species I, and Species II claims are divergent.
Furthermore, there may be some overlap in the searches of the two groups, but there is 
2.     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
3.     Any inquiry concerning this communication or earlier communication from the examiner should be direct to Phuc T. Dang whose telephone number (571) 272-1776.  The examiner can normally be reached on Monday through Friday from 8.00am to 5.00pm.
/PHUC T DANG/Primary Examiner, Art Unit 2892